Citation Nr: 0506634	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a staphylococcus (staph) infection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran initially appealed the issues of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a staph infection and for a heart 
disorder due to medications.  The veteran has clarified that 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a staph infection is the only matter 
under appeal.  In May 2004, the veteran testified at a Travel 
Board hearing before the undersigned.  

The veteran has raised the issue of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for depression.  
The Board refers this matter to the RO for appropriate 
action.  


FINDING OF FACT

The veteran has additional disability as a result of VA 
surgical treatment for sternal rewiring in April 2000, but 
the proximate cause of the disability was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable; the veteran expressly 
consented to the VA procedure which resulted in the staph 
infection and residuals thereof.






CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a staph infection, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters sent in July 2002, September 2002, and in February 
2004.  In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The statement of 
the case and supplemental statement of the case constituted 
subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record to include obtaining pertinent private and VA 
medical records as well as a VA medical opinion.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

In June 2004, the veteran submitted a lay statement on his 
behalf.  He indicated that he desired direct review of this 
evidence by the Board.  This action was undertaken below. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 



Background

The veteran asserts that compensation is due as a result of 
negligent VA medical care rendered in an April 2000 surgical 
procedure which failed to repair his unstable sternum.  

The record shows that the veteran underwent coronary artery 
bypass in 1997 at St. Patrick's Hospital.  On December 19, 
1997, it was noted that the sternum was not completely healed 
and was causing chest pain.  

Thereafter, the veteran received VA medical treatment.  On 
January 26, 2000, x-rays revealed that the veteran had 
sternal wire sutures, but they were broken.  The separated 
fragments were in close approximation.  There was some soft 
tissue swelling anterior to the sternum.  The impression was 
broken sternal wire sutures and soft tissue swelling anterior 
to the sternum, compatible with a surgical wound dehiscence.  

On March 8, 2000, the veteran was seen for concerns about a 
sternal dehiscent.  He was referred for evaluation and 
repair.  It was noted that in 1997, the veteran was treated 
at St. Patrick's Hospital and underwent a coronary artery 
bypass graft times 3.  The veteran reported that since that 
time, he had 2 of those 3 vessels closed off and was having 
problems with angina.  In addition, the dehiscent of the 
sternum apparently occurred shortly after the surgery and he 
was told by physicians at St. Patrick's that he would have to 
learn to live with it.  Since that time, he related that he 
had had considerable pain with sneezing, coughing, lifting, 
and deep breathing.  Physical examination revealed multiple 
wounds in the midsternum, midline abdomen, and right upper 
quadrant.  All were well-healed.  There was a lumpiness in 
the sternal area and tenderness in all areas of the manubrium 
of the sternum down to the xiphoid.  There was separation 
which was palpable in the sternum.  There was some motion 
with deep breathing.  The veteran experienced much tenderness 
on palpation of the entire wound.  The assessment was chronic 
sternal dehiscents, angina pectoris, and atherosclerotic 
heart disease status post coronary artery bypass grafting 
times 3.

In April 13, 2000, the veteran underwent a left heart 
catherization, a left ventricular cineangiography, a coronary 
artery cineangiography, a coronary artery bypass graft 
cineangiography, and an aortic root cineangiography.  The 
impression was 3 vessel coronary artery disease with normal 
left ventricle function.  A later impression that day was 
severe diffuse 3 vessel disease with "patent lima and ima to 
distal lad."  There were areas of occlusion.  Further heart 
catherizations or coronary artery bypass grafting were not 
felt to be options.  

On April 17, 2000, it was noted that the veteran had an 
unstable sternum.  It was documented that the veteran was 2 
years status post coronary artery bypass grafting which was 
performed at St. Patrick's Hospital after the veteran had had 
a myocardial infarction.  He initially had good relief of his 
anginal symptoms, but six month postoperatively, he again 
began to develop angina.  He also complained of a second kind 
of chest pain which was related to his unstable sternum which 
was worse with vigorous movements or coughing.  It gave him 
significant pain and was limiting what he could do in life 
and was very distressing to him.  Currently, he presented for 
sternum rewiring.  On physical examination, the sternum 
appeared intact in the superior portion, however, the 
inferior 50 percent of the sternum was grossly unstable to 
palpation.  The examiner determined that he could proceed 
with a sternal rewire.  It was specifically noted that the 
veteran understood the risks and benefits of the procedure 
including bleeding, infection, stroke, myocardial infarction, 
prolonged ventilator dependence, acute renal failure, and 
death.  The veteran indicated that he would like to proceed 
as planned.  

On April 19, 2000, the veteran underwent surgery for sternal 
rewiring and sternal instability.  The veteran's previous 
sternotomy wound was reopened and surgically treated.  The 
veteran tolerated the procedure and was transferred to the 
surgical intensive care unit in stable condition.  It was 
then felt that the veteran was stable enough and he was 
transferred out of intensive care unit for care.  The veteran 
had one mediastinal chest tube in place which was removed on 
the first post-operative day.  On the second post-operative 
day, the veteran was doing well.  The wound was clean, dry, 
and intact with staples in place.  The veteran was discharged 
on pain medication.  He was instructed to restrict from heavy 
lifting, over 10 pounds, for 12 weeks.  He was instructed to 
report any wound draining, redness, extreme tenderness, 
fever, chills, or temperatures greater than 101.5.  

On May 3, 2000, the veteran was admitted for broken sternal 
wires.  The sternal skin was very erythematous and tender to 
the touch.  There was some fluctuance beneath.  The 
impression was sternal wound infection with disruption of the 
sternum and possible mediastinal infection.  On May 4, 2000, 
the veteran was started on intravenous antibiotics.  It was 
noted that he would have a surgical consult to debride the 
distal area of the wound where there was likely an abscess.  
On May 10, 2000, it was noted that the veteran had a gaping 
sternotomy wound which was open to the outside.  There was 
air in the wound which indicated an abscess formation, 
however, since the wound was open to the outside, it was 
noted that the presence of air might not be significant.  
Clinical correlation was recommended.  On May 17, 2000, the 
veteran was noted to have an open sternotomy wound, measuring 
approximately 2.5 centimeters by 11 centimeters.  The wound 
was clean with some granulation tissue along the periphery, 
although the sternum was visible in the base of the wound.  
The veteran underwent plastic surgery with bilateral 
pectoralis advancement flaps the following day.  
Intraoperative culture grew out staphylococcus aureus.  He 
was discharged on June 1, 2000.  At that time, it was noted 
that his axillary and sternotomy incisions were healing well.  

An August 15, 2000 letter from a VA physician indicated that 
the veteran underwent coronary artery bypass grafting which 
required splitting of the sternum.  Unfortunately, the 
veteran had dehiscence of the incision and this resulted in a 
nonunion.  The physician indicated that this condition leaves 
the sternum and the chest unstable and caused the veteran 
chronic pain.  The veteran was unable to lift greater than 10 
pounds.  The physician stated that the veteran was disabled 
from any type of physical labor.  

On October 16, 2000, the veteran was seen for an unstable 
sternum.  On examination, there was a click along the upper 
sternal/manubrial border.  There was no evidence of bony 
destruction and sternal nonunion.  The wounds were well-
healed and there was no overt evidence of ongoing infection.  
The veteran was counseled that he would not be offered any 
surgical revision of his sternotomy/sternal nonunion at this 
time.  It was noted that it was still relatively early after 
his last surgery and his wounds appeared to be healing well.  
He was advised that his pain may or may not improve over 
time.  A second examiner further noted that there was 
erythema, pus, or purulence.  He also advised against further 
surgery for at least one year.  

VA treatment records dated from July 2001 reflect that the 
veteran was seen for continued complaints of sternal/chest 
pain.  The veteran reported having pinching sensation in the 
epigastric area.  On September 13, 2001, he reported having 
chest pains.  Computerized tomography of the chest revealed 
granulation tissue, but low ESR implied no infection.  The 
veteran was noted to have an unstable sternum with chest 
pain.  Thereafter, the veteran continued to complain of pain 
with sternal dehiscence.  

In December 2002, a VA medical opinion was obtained.  The 
examiner stated that the veteran claimed that he had an 
unsuccessful sternal rewiring and residual staph infection as 
well as a heart condition resulting from the use of 
simvastatin and nefazodone which were prescribed by VA.  The 
examiner stated that he reviewed the veteran's medical 
records and his claims file.  The first question was as 
follows.  Was there any carelessness, negligence, error in 
judgment, or fault on the part of VA during the veteran's 
treatment involving the unsuccessful sternal rewiring and 
residual staph infection with resulting transfer of muscle 
from the arms and plastic surgery.  The examiner stated that 
her review of the medical records did not substantiate any 
such carelessness, negligence, or error in judgment.  
Infection was among the known risks that the veteran had.  
The second question was as follows.  Did the veteran acquire 
a heart condition or was a heart condition aggravated by the 
medication prescribed by VA.  The examiner stated that she 
wound no evidence that the veteran acquired a heart condition 
or had a heart condition aggravated by the prescription of 
simvastatin and nefazodone.  

The veteran testified at a Travel Board hearing in May 2004.  
At that hearing and in correspondence of record, he indicated 
that the wires which were connected in his sternum during 
heart surgery had broken so he went to VA to have them fixed, 
that is, to undergo rewiring and surgery for sternal 
instability.  After undergoing the surgical procedure, he 
reported that he developed a staph infection and had to 
undergo plastic surgery for the wound.  Because of the failed 
surgery and resulting staph infection, the veteran stated 
that he had residual sternum/chest pain and could not 
participate in any active pursuits.  

In June 2004, a lay statement was received.  The individual 
stated that the veteran's pain from his sternum has 
negatively affected his ability to enjoy physical activities.  


Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

At a private hospital, the veteran underwent coronary artery 
bypass grafting.  A residual of the surgery was sternal 
dehiscence, instability, and pain.  These residuals were 
noted in January 2000.  January 2000 VA x-rays revealed that 
the veteran had sternal wire sutures, but they were broken.  
The impression was broken sternal wire sutures and soft 
tissue swelling anterior to the sternum, compatible with a 
surgical wound dehiscence.  In March 2000, the veteran was 
again seen by VA for these complaints.  Examination revealed 
a lumpiness in the sternal area and tenderness in all areas 
of the manubrium of the sternum down to the xiphoid.  There 
was separation which was palpable in the sternum.  There was 
some motion with deep breathing.  The veteran experienced 
much tenderness on palpation of the entire wound.  

The veteran chose to undergo sternum rewiring surgery in 
April 2000.  Prior to surgery, on April 17, 2000, it was 
noted that the veteran had an unstable sternum.  It gave him 
significant pain and was limiting what he could do in life 
and was very distressing to him.  On physical examination, 
the sternum appeared intact in the superior portion, however, 
the inferior 50 percent of the sternum was grossly unstable 
to palpation.  

It was specifically noted that the veteran understood the 
risks and benefits of the procedure including bleeding, 
infection, stroke, myocardial infarction, prolonged 
ventilator dependence, acute renal failure, and death.  The 
veteran indicated that he would like to proceed as planned.  

On April 19, 2000, the veteran underwent surgery for sternal 
rewiring and sternal instability.  The veteran's previous 
sternotomy wound was reopened and surgically treated.  
Postoperatively, the veteran did well.  Upon discharge, the 
wound was clean, dry, and intact with staples in place.  The 
veteran was discharged on pain medication.  He was instructed 
to restrict from heavy lifting, over 10 pounds, for 12 weeks.  
He was instructed to report any wound draining, redness, 
extreme tenderness, fever, chills, or temperatures greater 
than 101.5.  Unfortunately, the veteran developed a staph 
infection for which he was treated in May 2000.  He was 
placed on intravenous antibiotics.  Thereafter, the veteran 
underwent plastic surgery with bilateral pectoralis 
advancement flaps.  On discharge from admission for that 
procedure, his axillary and sternotomy incisions were healing 
well.  Thereafter, the veteran continued to complain of 
having sternal instability and pain.  In October 2000, there 
was no evidence of bony destruction and sternal nonunion.  
The wounds were well-healed and there was no overt evidence 
of ongoing infection.  Two examiners advised against further 
surgical revision at that time.  

In sum, following the veteran's surgery in April 2000, he 
developed a staph infection which required treatment and 
plastic surgery.  This represents additional disability.  
However, VA law and regulation require that the evidence must 
show that the additional disability is the result of VA 
hospital care, medical or surgical treatment and that the 
proximate cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

Although the veteran developed a staph infection which 
eventually required treatment and plastic surgery, the 
evidence establishes that VA did not fail to exercise the 
degree of care that would be expected of a reasonable health 
care provider and that VA furnished the hospital care, 
medical and surgical treatment with the veteran's informed 
consent.  

In August 2002, a VA examiner stated that her review of the 
medical records did not substantiate any such carelessness, 
negligence, or error in judgment.  Her opinion is supported 
by the record.  The veteran's was doing well post-operatively 
when he was discharged after the VA rewiring surgery.  On 
discharge, the wound was clean, dry, and intact with staples 
in place.  The veteran was discharged on pain medication and 
was provided instructions regarding limited activity and what 
to do if he developed any postoperative symptoms.  After 
reporting with signs of infection, the veteran was provided 
antibiotics.  When further treatment was deemed warranted, 
plastic surgery was provided by VA.  

As such, the Board finds that the VA health care 
professionals exercised reasonable care during the rewiring 
surgery, postoperative treatment, and treatment for the staph 
infection to include plastic surgery.  

The VA examiner also indicated that infection was among the 
known risks that the veteran had.  This statement is also 
supported by the record.  The record shows that the benefits 
and risks of the surgery were discussed with the veteran.  He 
then made an informed choice to proceed with the surgery.  
The risks explored were significant and included both 
infection and death.  The veteran provided express consent to 
go ahead with the surgery.  The veteran has not stated that 
he did not consent to any of the surgeries or treatment 
plans.  The veteran's VA treatment records do not indicate 
that the veteran refused consent to the necessary procedures.  
They indicate that he gave express consent.  

Further, the proximate cause of a veteran's additional 
disability was an event reasonably foreseeable.  Infection 
was one of the complications specifically listed by VA health 
care professionals, as noted by the VA physician in August 
2002.  The listed risks were significant, but the veteran 
proceeded with the surgery.  The staph infection which 
necessitated plastic surgery was not an event not reasonably 
foreseeable.  It was an ordinary risk of the treatment 
provided which is why the veteran was told that it was a 
risk.  The fact that the staph infection eventually required 
plastic surgery is not an event not reasonably foreseeable 
either.  As the staph infection was an ordinary risk, any 
residual flowing therefrom is not an unforeseen risk given 
the serious nature of the source, the staph infection.  

Although the veteran believes that VA negligence caused 
additional disability to him, he is not competent to made 
such a statement.  Competent medical evidence is required to 
establish such a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  In addition, although a lay person stated that 
the veteran's painful sternum limits his activities, this 
statement has no bearing on whether the criteria under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 are met.  

Rather, the competent evidence establishes that although the 
veteran had additional disability as a result of VA surgical 
treatment for sternal rewiring in April 2000, the proximate 
cause of the disability was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  Further, the veteran expressly 
consented to the VA procedure which resulted in the staph 
infection and residuals thereof.  Accordingly, the criteria 
for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a staph infection, have 
not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a staph infection are denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


